DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.

Response to Amendment
3.	The rejection of Claims 1-16 and 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2014/0124766 A1) as set forth in the Final Rejection filed 09/25/20 is NOT overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2014/0124766 A1).
	Regarding Claims 1, 3, 4, 6, 7, and 9-16, Song et al. discloses the following organic electroluminescent (EL) (light-emitting) unit for the construction of a display panel ([0005]-[0009]):

    PNG
    media_image1.png
    499
    709
    media_image1.png
    Greyscale

(Fig. 6) comprising hole-injecting layer (HIL) (also inherently hole-transporting), hole-transporting layer (HTL) (also inherently hole-injecting), electron-transporting layer (ETL), and mixed light-emitting layers (ML1 and ML2) (wherein electron-hole recombination takes place).  There exists excitons at the interface between the light-emitting layers after injection of an electron from the ETL and injection of a hole from the HTL ([0053]).  The first light-emitting layer (ML1) comprises a first hole-type host material (host_h1) (P-type host material), a second electron-type host (host_e2) (N-type host material), and a first phosphorescent dopant (dopant) ([0071]); the second light-emitting layer (ML2) comprises a second hole-type host material (host_h2) (P-type host material), a first electron-type host (host_e1) (N-type host material), and a phosphorescent dopant (dopant) ([0072]).  The dopant is at “about” 5-15% in each of 
Song et al. further discloses a pixel (part of a plurality of pixels comprising the display panel) comprising light-emitting units emitting red, green, and blue light (Fig. 11; [0099]).  Notice that for each of the light-emitting units, the HIL can be (equally) divided into the upper and lower halves HILupper and HILlower, respectively; the HTL can be (equally) divided into the upper and lower halves HTLupper and HTLlower, respectively.  For the blue light-emitting unit, HTLlower can be defined as the “hole injection layer” and the HTLupper can be defined as the “hole transport layer” (resulting in a “hole transport auxiliary layer” thickness of zero) (first total thickness); for the green light-emitting unit, the HILupper can be defined to be the “hole injection layer,” the HTLlower can be defined to be the “hole transport layer,” and the HTLupper can be defined to be the “hole transport auxiliary layer” (second total thickness); for the red light-emitting unit, the HILlower can be defined to be the “hole injection layer,” the HILupper can be defined to be the “hole transport layer,” and the HTL (HTLlower + HTLupper) can be defined to be the “hole transport auxiliary layer” (third total thickness).  This would result in the first total thickness < second total thickness < third total thickness.
	Song et al. further discloses that the content of host_h1 is greater than the content of host_e2 in the first light-emitting layer, and the content of host_e1 is greater than the content of host_h2 in the second light-emitting layer (such that the two light-excess of the P-type host material in the first light-emitting layer), and a ratio of host_h2 / host_e1 = 3 / 7 = 0.429 (such that there is an excess of the N-type host material in the second light-emitting layer) ([0079]). 

	Regarding Claims 2, 5, 8, and 21-24, Song et al. discloses that the dopant is at “about” 5-15% in each of the light-emitting layers and are the same ([0073]).  Notice that there exists an adjacent portion or “slice” of the ETL that can be combined with an arbitrary (and adjacent) portion of ML2 to produce a (redefined) second light-emitting layer that would read on the guest phosphorescent material concentration limitation as recited by the Applicant (and at a concentration less than the guest phosphorescent material concentration found in the first light-emitting layer).  
	Furthermore, Song et al.’s organic EL device of Fig. 6 shows that the first and second light-emitting layers (ML1 and ML2) are of approximately equal thicknesses.  Nevertheless, notice that there exists an adjacent portion or “slice” of the HTL that can be combined with layer ML1 to produce a (redefined) first light-emitting layer that would be of greater in thickness to that of the second light-emitting layer.

Response to Arguments
6.	The Applicant argues on page 13 that Song et al. fails to disclose all the elements of Claim 1; the Applicant argues on pages 16 that the two-layer structure of the HIL and the HTL does not disclose the non-uniform total thickness as recited in the 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY YANG/Primary Examiner, Art Unit 1786